Citation Nr: 1601051	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include left upper extremity neuropathy.

2.  Entitlement to service connection for a right shoulder disability, to include right upper extremity neuropathy.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs





ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Board reopened the Veteran's claim for service connection    for a left shoulder disability and remanded the matters listed on the title page for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his reported bilateral shoulder disabilities, neck disability, and right wrist disability are related to an in-service incident when the ship he was on was struck by a tug boat and he was "slammed into the portside bulkhead[.]"

An August 2009 VA treatment record indicates that the Veteran has multilevel degenerative disc disease of the cervical spine with possible nerve root impingement.  The clinician noted that while the Veteran's shoulders appeared normal on examination, his complaints of shoulder pain may be a symptom of his neck condition.  While the Veteran has received VA and private treatment for shoulder pain, the record does not include a specific diagnosed disability of the shoulders.  

Regarding the Veteran's right wrist, electrodiagnostic studies performed in December 2009 revealed borderline mild carpal tunnel syndrome (CTS) on the  right and indicated that while there was no convincing evidence of upper extremity radiculopathy, the test used had limited sensitivity to such a condition.

The Veteran's service treatment records indicate that he was diagnosed with a fractured right thumb, and strained neck muscles in January 1976 following running into a wall while intoxicated.  Thereafter, in April 1977 the Veteran was seen for a possible left shoulder dislocation.  The impression was left shoulder sprain.  The Veteran's spine and upper extremities were noted to be within normal limits on his July 1977 exit examination.

Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded        VA examinations with opinions prior to adjudication of this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any relevant VA treatment records dated since June 2015.

2. Schedule the Veteran for a VA neck examination to obtain an opinion as to whether such disability is related to service.  The examiner must review 
the claims file.  All indicated tests should be accomplished, and all clinical findings reported 
in detail.  The examiner should specifically note whether upper extremity neuropathy or radiculopathy symptoms are present.

The examiner should identify all diagnosed neck disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to active service, to include the January 1976 diagnosis of strained neck muscles. 

The examiner should explain the rationale for the opinion provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a VA shoulder examination to determine the nature of his bilateral shoulder disability and obtain an opinion as to whether any such disability is related to service.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify all diagnosed shoulder disabilities (to include neurologic disabilities) and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any shoulder disability is related to active service, to include the Veteran's April 1977 treatment for left shoulder pain, or his running into a wall in January 1976.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA wrist examination to obtain an opinion as to whether the claimed right wrist disability is related to service.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify all diagnosed right wrist disabilities and should opine as to whether it is at least as likely as not (50 percent probability   or greater) that any right wrist disability is related to active service, to include the January 1976 diagnosis of a right thumb fracture.

The examiner should explain the rationale for the opinions provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

5. After the development requested above has       been completed to the extent possible, and any additional development deemed necessary is accomplished, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




